Exhibit 10.1

 

Dynegy, Inc.

1000 Louisiana, Suite 5800

Houston, TX 77002

 

December 13, 2011

 

Resources Capital Management Corporation

c/o Public Service Enterprise Group

80 Park Plaza

Newark, NJ 07102

 

Re: Roseton/Danskammer Leases

 

Gentlemen:

 

The attached binding Term Sheet sets forth the terms on which Dynegy, Inc. and
its subsidiaries who are named below agree to settle and resolve all issues and
disputes with Resources Capital Management Corporation and its affiliates and
subsidiaries who are named below (the “PSEG Entities”). Please indicate the
agreement of the PSEG Entities to the Term Sheet by having this letter signed by
an authorized officer for each PSEG Entity and returning a signed copy of this
letter.

 

AGREED:

 

 

DYNEGY, INC.

 

 

/s/ Robert C. Flexon

 

By:

Robert C. Flexon

 

 

Its:

President & CEO

 

 

 

 

 

DYNEGY HOLDINGS, LLC

 

 

 

 

 

/s/ Robert C. Flexon

 

By:

Robert C. Flexon

 

 

Its:

President & CEO

 

 

 

 

 

DYNEGY ROSETON, L.L.C.

 

 

 

 

 

/s/ Robert C. Flexon

 

By:

Robert C. Flexon

 

 

Its:

President & CEO

 

 

--------------------------------------------------------------------------------


 

DYNEGY DANSKAMMER, L.L.C.

 

 

 

 

 

/s/ Robert C. Flexon

 

By:

Robert C. Flexon

 

 

Its:

President & CEO

 

 

 

 

 

DYNEGY NORTHEAST GENERATION, INC.

 

 

 

 

 

/s/ Robert C. Flexon

 

By:

Robert C. Flexon

 

 

Its:

President & CEO

 

 

 

 

 

HUDSON POWER, L.L.C.

 

 

 

 

 

/s/ Robert C. Flexon

 

By:

Robert C. Flexon

 

 

Its:

President & CEO

 

 

2

--------------------------------------------------------------------------------


 

AGREED:

 

 

 

 

 

RESOURCES CAPITAL MANAGEMENT CORPORATION

 

 

/s/ Scott Jennings

 

By:

Scott Jennings

 

 

Its:

President

 

 

 

 

 

 

 

RESOURCES CAPITAL ASSET RECOVERY, LLC, SERIES DD AND SERIES DR

 

 

/s/ Scott Jennings

 

By:

Scott Jennings

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

ROSETON OL, LLC

 

 

 

 

 

/s/ Scott Jennings

 

By:

Scott Jennings

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

DANSKAMMER OL, LLC

 

 

/s/ Scott Jennings

 

By:

Scott Jennings

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

ROSETON OP, LLC

 

 

/s/ Scott Jennings

 

By:

Scott Jennings

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

DANSKAMMER OP, LLC

 

 

/s/ Scott Jennings

 

By:

Scott Jennings

 

 

Its:

Authorized Signatory

 

 

3

--------------------------------------------------------------------------------


 

FINAL

 

TERM SHEET —
SETTLEMENT WITH PSEG

 

This Term Sheet sets forth the terms on which the Debtors, Dynegy, Inc.
(“Dynegy”) and the PSEG Entities (“PSEG”) intend to settle and resolve all
issues and disputes between them, in lieu of further litigation regarding
(a) the Roseton and Danskammer leases (the “Leases”), (b) the Debtors’ Motion to
Reject the Leases, (c) PSEG’s Motion to Dismiss the Debtors’ Chapter 11 Cases,
(d) PSEG’s complaint filed in New York Supreme Court, and (e) all of the
parties’ rights and claims arising under the documents entered into in
connection with the Leases (the “Lease Documents”), including without limitation
the Tax Indemnity Agreement (the “TIA”).

 

(1)           The parties shall submit to the Bankruptcy Court (and support
entry of) a stipulated order providing for the rejection of the Leases nunc pro
tunc as of the Petition Date (November 7, 2011), such order to be entered no
later than December 16, 2011, and to become effective 14 days after entry (the
“Rejection Order”).

 

(2)           The Rejection Order shall provide that all of PSEG’s rights and
claims under the TIA (and the guaranty thereof), shall be settled and
compromised for (i) an allowed unsecured claim of Resources Capital Management
Corporation (“RCM”) (or its designee) against Dynegy Holdings LLC (“DH”) in the
amount of $110 million (the “TIA Claim”) and (ii) a cash payment in the amount
of $7.5 million to be paid to RCM (or its designee) by Dynegy or a non-debtor
subsidiary thereof within five (5) days of the Rejection Order becoming
effective (the “Cash Payment”).

 

(3)           The Rejection Order shall provide that (i) the TIA Claim and the
Cash Payment shall not be subject to the limitations contained in section
502(b)(6) of the Bankruptcy Code and (ii) the TIA Claim and the Cash Payment
shall be separate from and not included in any claim that may ultimately be
allowed for damages arising from or related to the rejection or termination of
the Leases (the “Lease Claim”).  The Debtors agree that they will (x) operate
the Roseton and Danskammer facilities until they obtain regulatory approval to
not do so and (y) not contend that PSEG has an obligation to operate the Roseton
and Danskammer facilities.

 

(4)           PSEG shall assign to Dynegy (or its designee affiliate) all of its
right to receive payments or distributions in respect of its equity interests in
the Roseton and Danskammer facilities, including without limitation, any right
it has to any recovery on or in respect of the Lease Claim.  In addition, PSEG
agrees to cooperate with the Debtors in connection with the disposition of the
Roseton and Danskammer facilities.

 

(5)           PSEG shall assign to Dynegy (or its designee affiliate) any claim
it has against the Lease Indenture Trustee for damages arising from its action
to have the Leases recharacterized.

 

--------------------------------------------------------------------------------


 

PRIVILEGED & CONFIDENTIAL
SETTLEMENT DISCUSSIONS

 

(6)           The parties shall stipulate and agree that the Leases are true
leases not subject to recharacterization as financings.  In addition, PSEG shall
stipulate and agree that it will not take a position regarding whether the
property covered by the Leases is real property or personal property.

 

(7)           DH shall amend its chapter 11 plan to (i) provide PSEG with the
releases, exculpations and injunctive protection provided to settling parties
under the Plan including those set forth in Sections 16.6, 16.22, 8.13 and 8.14
of the Plan, and (ii) otherwise implement the terms hereof, including but not
limited to the treatment of the TIA Claim pari passu with the claims of DH’s
senior unsecured bonds (DH’s plan as so modified, the “Plan”).

 

(8)           PSEG shall enter into an agreement with Dynegy to support
confirmation of the Plan on terms substantially similar to the Restructuring
Support Agreement entered into with certain DH bondholders (except to the extent
the Restructuring Support Agreement conflicts with this settlement). Promptly
upon the parties’ written confirmation that they agree to the terms set forth
herein, PSEG will withdraw (i) its Motion to Dismiss the Chapter 11 Cases and
(ii) any other opposition pleadings it has filed in the Chapter 11 Cases.  In
addition, PSEG will continue the stay with respect to any proceedings arising
from the complaint it filed in NY Supreme Court, and upon the Plan becoming
effective, dismiss with prejudice such proceedings.

 

(9)           Subject to its fiduciary duties as a member of the Official
Committee of Unsecured Creditors, PSEG agrees to support confirmation of the
Plan in its capacity as a committee member.

 

(10)         Except as set forth herein, Dynegy and the Debtors and PSEG shall
exchange mutual releases, which releases shall become effective on the effective
date of the Plan, regarding all matters arising prior to the effective date of
this settlement.

 

2

--------------------------------------------------------------------------------